          Case 1:17-md-02782-RWS Document 743 Filed 05/13/21 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTMCT OF GEORGIA
                                  ATLANTA DIVISION


     IN RE: ETHICON PHYSIOMESH                                    MDL DOCKET NO. 2782
         FLEXIBLE COMPOSITE                                               ALL CASES
        HERNIA MESH PRODUCTS
         LIABILITY LITIGATION                                        CIVIL ACTION NO.
                                                                     1:17-MD-02782-RWS




                         PRACTICE AND PROCEDURE ORDER No. 26
                        Requirements for Record Preservation and Prima Facie
                            Evidence of Implant, Injury and Causation


       This Order applies to all Plaintiffs with personal injury claims filed in, removed to, or

transferred to this MDL on or after the date of entry of this Order. This Order requires all such


Plaintiffs to comply with certain preservation obligations and to produce certain specified


information regarding their claim. Plaintiffs who represent themselves pro se in this proceeding shall


be bound by the requirements of this Order and shall fully comply with all obligations required of

counsel by this Order, unless otherwise stated.


I. PRESERVATION NOTICE REOIJIREMENT

        A. For all cases filed on or after the date of entry of this Order, after the case is docketed


in this Court (either through direct filing or JPML transfer), counsel for Defendants shall serve upon


counsel for Plaintiff (or if a Plaintiff is proceeding pro se, the Plaintiff) a copy of this Order. Within

fourteen (14) days of receipt of notice of this Order from counsel for Defendants, counsel for Plaintiff


(or if a Plaintiff is proceeding pro se, the Plaintiff) shall send a Notice to the following individuals or

entities, advising that the individual or entity may have records relevant to the Plaintiffs Claim in


                                                     1
                                                                                                 58943740.vl
          Case 1:17-md-02782-RWS Document 743 Filed 05/13/21 Page 2 of 5



this MDL proceeding and that any records relating to the Plaintiff must be preserved pending

collection by Plaintiff:

        1. All pharmacies that dispensed any medication to the Plaintiff related to any and all

                claims and/or alleged injuries for the period from five (5) years prior to the date of the

                alleged injury claimed to the present; and

        2. All physicians, medical facilities, other healthcare providers and/or other persons who


                implanted or explanted Physiomesh in or from Plaintiff or otherwise treated the


                Plaintiff related to any and all claims in the case, including abdominal surgeries and/or


                hemia-related pain or injuries.


        B. Counsel for Plaintiff (or if a Plaintiff is proceeding pro se, the Plaintiff) shall serve a

signed certification verifying that Notices were sent and attach copies of the Notices with the


certification. This will be done within thirty (30) days of receipt of notice of this Order from counsel

for the Defendants.


        1. Plaintiffs shall serve the certification required by this Paragraph by one of the


                following methods:

                           a. By email to PhysiomeshPreservation@ButlerSnow.com; or


                           b. By United States Mail or other carrier, post-marked on or before the


                              deadlines set forth in this Paragraph (with return receipt) to the following:


                              Catherine Mason, Butler Snow, LLP, P.O. Box 6010, Ridgeland, MS,

                              39158-6010.

   II. DISCOVERY REQUIREMENTS

        A. All Plaintiffs subject to this Order shall produce the following documents and/or

information:



                                                     2
                                                                                                 58943740.vl
          Case 1:17-md-02782-RWS Document 743 Filed 05/13/21 Page 3 of 5



        1. A Plaintiff Fact Sheet ("PFS") and authorizations in the forms previously approved

                 by the Court that comply with the requirements of Practice and Procedure Order No.


                  10;

       2. All medical records relating to the Plaintiff from all healthcare providers who


                 received notice pursuant to paragraphs I.A.l. and I.A.2. above, and which must


                 further include product identification, implant and explant records, and any records


                 relating to Physiomesh, the claims and/or alleged injuries; and


        3. An affidavit signed by the Plaintiff or his/her counsel (i) attesting that, to the best of

                 his/her knowledge, all medical records described in subparagraph II.A.2. have been


                 collected; and (ii) attesting that all records collected have been produced pursuant to


                 this Order.


       B. If any of the documents or records described in Section II.A.2 above do not exist,


the signed affidavit by Plaintiff or Plaintiffs counsel shall state that fact and the reasons, if known,

why such materials do not exist, and shall make every effort to provide a "No Records Statement"


from the healthcare provider, where available.


        C. Plaintiffs shall produce the items required in Sections II.A. and II.B. above within


sixty (60) days of receipt of notice of this Order from counsel for Defendants.


       D. All Plaintiffs shall also produce expert reports in compliance with Federal Rule of


Civil Procedure 26 as follows:


         1. A Rule 26(a)(2) case-specific expert report concerning the specific causation of the


                 Plaintiffs alleged injury. The case-specific expert report should include, at a


                 minimum, a precise identification of the Plaintiffs implant with Physiomesh, the


                 reasons for the implant, and the nature of the Plaintiffs alleged injury, along with


                                                    3
                                                                                               58943740.vl
          Case 1:17-md-02782-RWS Document 743 Filed 05/13/21 Page 4 of 5



                 the details of any medical exams, testing, diagnosis or treatment relied upon to


                 support any claimed injury; a statement that the expert believes to the appropriate


                 degree of medical certainty that Physiomesh caused Plaintiffs alleged injury, along

                 with a description of all facts, medical and scientific literature or other authorities


                 relied upon by the expert to support such opinion; and the medical records relied


                 upon in forming the expert's opinion. Nothing in this Order shall preclude, upon


                 leave of Court or in accordance with other applicable law or Order, amendment of


                 case-specific expert reports prior to trial.


       2. Plaintiffs shall produce expert reports required in Section II.D. 1 above within ninety


                 (90) days of receipt of notice of this Order from counsel for the Defendants.


       E. Plaintiffs shall serve the items required in Section II in accordance with the service


procedures set forth in Practice and Procedure Order No. 10.


       F. Any Plaintiff may seek relief from the obligations of this Order by motion to the

Court. Absent relief being granted by the Court, any Plaintiff who fails to comply with the

requirements of Section II shall be given notice of such failure by email or fax from Defendants'


counsel and shall be provided thirty (30) additional days to cure such deficiency ("Cure Period") to

be calculated from the receipt of such notice of deficiency from counsel for the Defendants. If


Plaintiff fails to cure the deficiency within the Cure Period, Defendants may file any appropriate


dispositive motions. Plaintiff shall thereupon have fourteen (14) days to respond to the Motion and


show why the requested relief should not be granted.


       G. To the extent that this Order conflicts with any deadlines or provisions of PPO 10,


this Order shall govern.

       H. Within forty-five (45) days of the service of the expert report required in Sections


II.D.l and II.D.2 of this Order, Plaintiffs counsel shall present Plaintiff for deposition at a time and
                                                     4
                                                                                              58943740.V1
         Case 1:17-md-02782-RWS Document 743 Filed 05/13/21 Page 5 of 5




place reasonably agreed by the parties.




       SO ORDERED this H^ day of May, 2021




                                          RICHAKt)^. S'FO^Y
                                          United States District Judge




                                                                          58943740-vl
